DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 23, 2020 has been entered.

Response to Amendment
 The amendments filed on September 23, 2020 have been entered.
Claims 1, 11 and 21 have been amended.
Double patenting rejection is maintained in light of the amendments submitted by Applicant on
September 23, 2020.

Response to Arguments
 Applicant’s arguments filed on September 23, 2020 have been fully considered but not persuasive.

Applicant’s argument: 

The Office action agrees that Terwilliger does not teach or suggest that the set of prompt definitions comprises selectable parameters configured to be entered into the staging profile and relies on Tobey for this functionality. Office action, page 8. However, Tobey merely discusses "a labelling system used in tracking control of tagged assets" where an asset is tagged with a number, such as using a barcode, a part number or a serial number. Tobey, col. 4, lines 50-62. When the asset is transported between different locations, "it is necessary to capture the asset number of the asset tag barcode 210 and the SDS number 230." Tobey, col. 6, lines 14-16. In other words, Tobey is limited to asset labelling and bears no relation to setting up a client device with parameters that correspond to a particular staging profile identifier. As such, Tobey cannot possibly teach or fairly suggest "retrieving a set of prompt definitions according to the dynamic field, wherein the set of prompt definitions comprises user-selectable parameters configured to be entered into the staging profile identifier," as recited in claim 1 and similarly recited in claims 11 and 21. Remaining cited references, alone or in combination, do not cure the above deficiencies of Tobey.
Examiner’s response to applicant’s argument:
Examiner respectfully disagrees. Applicant solely argues that the newly amended subject matter of claim 1 ("wherein the set of prompt definitions comprises user-selectable parameters configured to be entered into the staging profile identifier”) is not taught by Terwilliger, Burkhart or Tobey without providing any additional detail, however as presented below a new reference (“Carrer”, US 20160044012 A1) teaches the new limitation in claim 1 ([0038] Configuration parameters include “static” configuration parameters that are independent of the device's installation site as well as “dynamic” configuration parameters that are not determined until installation. Values for the dynamic configuration parameters will usually be input by the installation contractor, Dynamic configuration parameters may be site or installation dependent (e.g., final location of the device, information about the building where the device is installed, language preference, and so on).)

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320,1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad
Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 25 of Application No. (15835669) in view of Terwilliger, Burkhart and Carrer. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. However Claim 1 in the co-pending application 15835669 states this limitation “and decoding” which is not explicitly stated in the current application 16189519. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the current application 16189519 in view of co-pending application 15835669 in order to decode the code because it would allow more efficient use of server resources. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 2-4, 7-10, 12-14 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6, 9-12, 14-18 and 21-24 of application No. (15835669). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being un-patentable over Terwilliger et al. (”Terwilliger”, US 20130071029 A1) hereinafter Terwilliger, in view of Burkhart et al. (“Burkhart”, US 20150041530 A1) hereinafter Burkhart, and further view of Carrer et al. (“Carrer”, US 20160044012 A1) hereinafter Carrer.

Regarding claim 1, Terwilliger teaches a method of dynamic staging in a client device ([0024] processing of dynamic multidimensional barcodes)([0022] Figs 2A-2C are client devices with user interfaces)
receiving, at the client device ([0029] an end user obtains enhanced service information for information handling system), a staging profile identifier definition ([0021] end user {smartphone or tablet or laptop} with portable information handling system captures an image of the multidimensional barcode wherein multidimensional barcode can be considered as stage profile identifier definition); 
generating a staging profile identifier corresponding to one of a plurality of staging data files stored at a server ([0027] end user captures an image of a QR code for a component of interest with camera 46 to extract service identifiers from the QR code and communicates the service identifiers through a network 50, such as the Internet, to a service network location 52), by: 
retrieving a set of prompt definitions according to the dynamic field ([0023] Fig. 2A shows a set of prompts on the user interface of the end user {client} for that specific model); 
([0023] Fig. 2A shows a set of prompts presented on the user interface of the end user {client} for that specific model); 
receiving input data corresponding to the prompts via an input assembly of the client device ([0023] Fig. 2B and Fig. 2C show how input data from the user is received via the user interface {display = input assembly} corresponding to the prompts on Fig. 2A)(Fig. 2C is corresponding to user input of {Watch support videos}); 
retrieving the one of the plurality of staging data files by transmitting a request to the server including the staging profile identifier ([0021][0022][0023] retrieving stages files such as video or network location content after accessing URL with the server {i.e. transmitting request to the server} which include service identifier).

Terwilliger does not explicitly teach detecting a dynamic field, retrieving a selected parameter
corresponding to the input data; and replacing the dynamic field with the selected parameter to generate the staging profile identifier, however
Burkhart teaches detecting a dynamic field ([0016] [0021]; detecting dynamic field from dynamic QR code) ([0029]; QR code is encode with different unique values over time to change the encoding of dynamic QR code)
retrieving a selected parameter corresponding to the input data ([0050] retrieving selected parameters such as retail store name, an Isle, shelf location, retail store address, longitude and latitude coordinates)
and replacing the dynamic field with the selected parameter to generate the staging profile identifier ([0058] Fig. 3  changing or modifying or replacing dynamic field with a unique value {staging profile identifier} based on upon a set of data elements in the retail environments) 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Terwilliger in view Burkhart in order to detect dynamic field, retrieve the selected parameters and replace the dynamic field with the selected parameters to generate staging identifier because it would improve interaction with potential consumer and help utilize the scanned information to learn more about products and merchandise prior to purchasing the merchandise.  

Terwilliger does not explicitly teach wherein the set of prompt definitions comprises selectable
parameters configured to be entered into the staging profile identifier, however
Carrer teaches wherein the set of prompt definitions comprises selectable parameters configured to be entered into the staging profile identifier ([0038] Configuration parameters include “static” configuration parameters that are independent of the device's installation site as well as “dynamic” configuration parameters that are not determined until installation. Values for the dynamic configuration parameters will usually be input by the installation contractor, Dynamic configuration parameters may be site or installation dependent (e.g., final location of the device, information about the building where the device is installed, language preference, and so on).)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Terwilliger in view Carrer in order to have the selected parameters entered into the staging profile identifier because it would provide an efficient and easy way to locate the resources and equipment within the system and make changes to the dynamic configuration parameters during the installation. 

Regarding claim 2, Terwilliger, Burkhart and Carrer teach the method of claim 1. 
Terwilliger does not explicitly teach capturing an indicium and decoding the staging profile identifier definition from the indicium, however
Burkhart further teaches capturing an indicium ([0015] obtain QRcode) and decoding the staging profile identifier definition from the indicium ([0076] Fig. 5 {Block 504} decoding unique value {staging profile identifier} from the QR code {indicium}); 
recording an audio signal and extracting the staging profile identifier definition from the audio signal; and 
receiving data from a radio-frequency tag containing the staging profile identifier definition.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Terwilliger in view Burkhart in order to capture an indicium and decode the staging profile identifier from the indicium because it would improve interaction with potential consumer and help utilize the scanned information to learn more about products and merchandise prior to purchasing the merchandise.  

Regarding claim 3, Terwilliger, Burkhart and Carrer teach the method of claim 1.
Terwilliger teaches the staging profile identifier is a string ([0021] QR code provides a URL link {URL is a string}).
Terwilliger does not explicitly teach wherein the staging profile identifier definition containing the dynamic field, however
Burkhart further teaches wherein the staging profile identifier definition containing the dynamic field ([0029] dynamic QR code includes dynamic/rotating field).
receiving data from a radio-frequency tag containing the staging profile identifier definition.


Regarding claim 4, Terwilliger, Burkhart and Carrer teach the method of claim 3. 
Terwilliger teaches string has a file name portion ([0029] Fig. 4 QR code include URL {string}) 
Burkhart further teaches dynamic field ([0029] dynamic field)
Terwilliger does not explicitly teach wherein the string includes: a static server identifier portion; and 23Docket No: 152562US01a filename portion containing the dynamic field, however
Carrer teaches the string includes a static portion and a filename containing the dynamic field ([0050] Each configuration object includes four static configuration parameters: URL, a maximum KW, a minimum KW, and a building use, Two dynamic configuration parameters are included in the configuration objects: building square footage and building zip code)([0048]  URL that can be used to connect with the provisioning server 110. )([0058] the application binary is an installation application)([0049]  The application binaries rely on the configuration parameter values in the configuration object to adjust the application's run time behavior to the specific characteristics of the environment in which is deployed.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Terwilliger in view of Carrer in order to have a static and dynamic portion within the string because it would help transfer data between different electronic devices appropriately and to the right destination and ensure the secure transfer of the data. 

Regarding claim 5, Terwilliger, Burkhart and Carrer teach the method of claim 1.
Terwilliger does not explicitly teach wherein the dynamic field contains an identifier of a storage location for the set of selectable option definitions, however
Burkhart further teaches wherein the dynamic field contains an identifier of a storage location for the set of selectable option definitions ([0050] Fig. 2 the Global Positioning System {element 220 in Fig. 2} provides positioning location identification information usable for identifying a location of an item scan, the location generated by GPS include the selected option definition).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Terwilliger in view Burkhart in order for the dynamic field to contain an identifier of a storage location because it would improve the system connect to specific location on the server and pull the selected parameters from that location and return them to the client device in an efficient way. 

Regarding claim 6, Terwilliger, Burkhart and Carrer teach the method of claim 5.
Terwilliger teaches wherein the storage location corresponds to the server ([0030] service network location (storage location on the server)), and wherein retrieving the set of prompt definitions comprises: 
sending a definitions request for the set of prompt definitions to the server according to the dynamic field ([0030] Fig. 4 the portable information handling system {tablet, client device} contacts  service network location using URL extracted from QR code {that has dynamic field}); and 
receiving the set of prompt definitions from the server in response to sending the definitions request ([0023] Fig. 2A shows a set of prompts on the user interface of the end user {client} for that specific model)([0030] Fig. 4 the service information {set of prompts} such as user manuals, repair, instructions, replacement parts).

Regarding claim 7, Terwilliger, Burkhart and Carrer teach the method of claim 1. 
Terwilliger does not explicitly teach prior to transmitting the request to the server, receiving network configuration data for establishing a connection between the client device and a network, however
Carrer teaches prior to transmitting the request to the server, receiving network configuration data for establishing a connection between the client device and a network ([0015] The instructions include making a network connection with the networked device and transmitting the configuration to the networked device,)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Terwilliger in view of Carrer in order to receive network configuration data for establishing connection between client and a network because it would provide more efficient and easier method to configure the client devices at different stages during provisioning process. 

Regarding claim 8, Terwilliger, Burkhart, and Carrer teach the method of claim 7.
Terwilliger does not explicitly teach wherein receiving the network configuration data comprises: receiving the network configuration data with the staging profile identifier definition, however 
Carrer teaches wherein receiving the network configuration data comprises: receiving the network configuration data with the staging profile identifier definition ([0013] , the device connection logic is configured to transmit the local network configuration related configuration parameter values to an installation device connected to the networked device through a local proximity link that is independent of the local network).


Regarding claim 9, Terwilliger, Burkhart and Carrer teach the method of claim 8. 
Terwilliger does not explicitly teach detecting a further dynamic field in the staging profile identifier definition, however
Burkhart teaches detecting a further dynamic field in the staging profile identifier definition ([0024]  verification of QR codes may be used to determine and evaluate factors, such as customer conversion rates, customer relation improvement rates, and customer retention rates, or other forms of statistical processing as appropriate for a given implementation.)([0026]  Dynamic QR codes may be created to document the captured environmental information.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Terwilliger in view Burkhart in order to detect dynamic field, retrieve the selected parameters and replace the dynamic field with the selected parameters to generate staging identifier because it would improve interaction with potential consumer and help utilize the scanned information to learn more about products and merchandise prior to purchasing the merchandise.  

Terwilliger does not explicitly teach generating the network configuration data based on the further dynamic field, however
Carrer teaches generating the network configuration data based on the further dynamic field ([0048-0049] A procurement object for a device includes the device's owner (e.g., SP), the device's ID, and the activation key that has been assigned to the device, The provisioning server 110 includes a configuration logic 410 that allows the SP to create configuration objects that seed the configuration parameter values that will be provided to the devices during activation and deployment.)(  The configuration logic 410 provides an extensible configuration template (created by the platform provider) that allows the SP to capture configuration parameters including, for example: connection parameters (URL and credentials for the broker account) that the device needs to connect to the platform during normal operation, static configuration parameters and their default values, dynamic parameters whose values will be provided by the IC during device activation, and one or more application binaries that will be installed on the device.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Terwilliger in view of Carrer in order to receive network configuration data for establishing connection between client and a network because it would provide more efficient and easier method to configure the client devices at different stages during provisioning process. 

Regarding claim 10, Terwilliger, Burkhart and Carrer teach the method of claim 1.
Terwilliger teaches receiving the one of the plurality of staging data files ([0021][0022][0023] retrieving stages files such as video or network location content after accessing URL with the server {i.e. transmitting request to the server} which include service identifier); and 
executing the received staging data file at the client device ([0022] watching the video or present the video on the end user interface {executing the staging files}).

Regarding claim 11, Terwilliger teaches a client computing device, comprising:
24Docket No: 152562US01 a communications interface ([0018] one or more network ports ); 
([0018] nonvolatile memory); and 
a processor interconnected with the communications interface and the memory ([0018] central processing unit CPU), the processor configured to
The rest of claim 11 can be rejected with the same reasoning as claim 1.

Regarding claim 21, Terwilliger teaches a method of dynamic staging in a server ([0029][0030] Fig. 4 service engine, service network location ). 
storing, in a memory of the server, (i) a plurality of staging data files, each staging data file containing client device configuration data ([0027]  service engine 54 stores data file associate QR code)([0022] Fig. 2C depicts each data files configuration data such as CPU removal demostation), and (ii) a plurality of sets of prompt definitions ([0030] Fig. 4 the service information {set of prompts} such as user manuals, repair, instructions, replacement parts)([0023] Fig. 2A shows a set of prompts on the user interface of the end user {client} for that specific model) 
receiving, from a client device, a request for one of the sets of prompt definitions, the request including an identifier of a storage location of the one of the sets of prompt definitions ([0030] Fig. 4 the service network engine 54 receives a request from the portable information handling system {tablet, client device} through URL extracted from QR code {that has dynamic field});
retrieving and sending, based on the storage location, the one of the sets of prompt definitions to the client device ([0027] Figs. 2A, 2B, and 2C show the set of prompts definitions sent from the server to the client) ([0027]  A service engine 54 at service network location 52 retrieves service information associated with the captured QR code service identifiers and presents service information to the end user from service network location 52 through network 50 to portable information handling system 44 {client device}, set of prompts such as instructions for installing the OS, video that demonstrates the assembly of module) ([0023] Fig. 2A shows a set of prompts presented on the user interface of the end user {client} for that specific model); 
receiving, from the client device, a request for configuration data, the request including the staging profile identifier, in response to receiving the request, retrieving one of the staging data files from the memory that corresponds to the staging profile identifier; transmitting the retrieved staging data file to the client device ([0021][0022] retrieving staging data files such as videos or network location content after accessing URL with the server {transmitting request to the server} which include service identifier).
 Terwilliger does not explicitly teach the staging profile identifier includes a selected parameter inserted by the client device into a staging profile identifier definition to replace a dynamic field of the staging profile identifier definition and thereby generate the staging profile identifier, responsive to receipt of input data corresponding to the prompts at the client device, however
Burkhart teaches the staging profile identifier includes a selected parameter inserted by the client device into a staging profile identifier definition to replace a dynamic field of the staging profile identifier definition and thereby generate the staging profile identifier, responsive to receipt of input data corresponding to the prompts at the client device ([0058] Fig. 3  changing or modifying or replacing dynamic field with a unique value {staging profile identifier} based on upon a set of data elements in the retail environments) ([0050] retrieving selected parameters such as retail store name, an Isle, shelf location, retail store address, longitude and latitude coordinates)([0059] Fig. 4 determine data elements related to displayed item and item location)([0050] unique value of selected parameter or scan location from the storage)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Terwilliger in view Burkhart in order detect dynamic field, retrieve 

Terwilliger does not explicitly teach data files containing client device configuration data,  
wherein each one of the plurality of sets of prompt definitions comprises selectable parameters to be entered into a staging profile identifier, however
Carrer teaches data files containing client device configuration data ([0049] configuration objects that seed the configuration parameter values that will be provided to the devices during activation and deployment,  The application binaries rely on the configuration parameter values in the configuration object to adjust the application's run time behavior to the specific)([0050]  Each configuration object includes four static configuration parameters: URL, a maximum KW, a minimum KW, and a building use. Each configuration includes different values for these static configuration parameters. Two dynamic configuration parameters are included in the configuration objects: building square footage and building zip code. However no values are stored for these parameters because the values will be provided by the IC at device activation.)
wherein each one of the plurality of sets of prompt definitions comprises selectable parameters to be entered into a staging profile identifier ([0038] Configuration parameters include “static” configuration parameters that are independent of the device's installation site as well as “dynamic” configuration parameters that are not determined until installation. Values for the dynamic configuration parameters will usually be input by the installation contractor, Dynamic configuration parameters may be site or installation dependent (e.g., final location of the device, information about the building where the device is installed, language preference, and so on).)


Regarding claim 12, claim 12 can be rejected with the same reasoning as claim 2.
Regarding claim 13, claim 13 can be rejected with the same reasoning as claim 3.
Regarding claim 14, claim 14 can be rejected with the same reasoning as claim 4. 
Regarding claim 15, claim 15 can be rejected with the same reasoning as claim 5.
Regarding claim 16, claim 16 can be rejected with the same reasoning as claim 6.
Regarding claim 17, claim 17 can be rejected with the same reasoning as claim 7.
Regarding claim 18, claim 18 can be rejected with the same reasoning as claim 8.
Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 9.
Regarding claim 20: claim 20 can be rejected with the same reasoning as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/F.H.S./Examiner, Art Unit 2444    

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444